DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 10/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted in Application No. 17/166344 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-3, 5-10, 21-30 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, none of the cited prior art including Maglione or any prior art available discloses/renders obvious:
“wherein the rod comprises a hollow glass plunger that is open on both ends”.
Therefore, claim 1 is deemed allowable.

9, none of the cited prior art including Maglione or any prior art available discloses/renders obvious:
“wherein the rod comprises a glass plunger that is hollow and open on both ends”.
Therefore, claim 9 is deemed allowable.

Regarding claim 21, none of the cited prior art including Maglione or any prior art available discloses/renders obvious:
“a plunger coaxial with and coupled to the tube, wherein the plunger is hollow and comprises a proximal open end plunger end and a distal open plunger end”.
Therefore, claim 21 is deemed allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712